 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10
     ROBERT MISKA,                                   Case No. 1:20-cv-01183-AWI-BAM
11
                   Plaintiff,                        ORDER FOLLOWING SETTLEMENT
12                                                   CONFERENCE VACATING DATES AND
            v.                                       DIRECTING PARTIES TO FILE
13                                                   DISPOSITIVE DOCUMENTS WITHIN
     ENGINEERING AUTOMATION &                        THIRTY DAYS
14   DESIGN, INC., et al.,
                                                     (ECF No. 29)
15                 Defendants.

16

17         The Court conducted a settlement conference in this action before the undersigned on

18 May 26, 201, at which Plaintiff and Defendant Smith Seckman Reid, Inc., reached a settlement

19 agreement. (ECF No. 29.)
20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /


                                                 1
 1            Based upon the settlement of this action, it is HEREBY ORDERED that:

 2            1.       All pending matters and dates in this action are VACATED; and

 3            2.       The parties shall file dispositive documents as to Defendants Smith Seckman

 4                     Reid, Inc., and Conagra Brands, Inc. within thirty (30) days of entry of this order.1

 5
     IT IS SO ORDERED.
 6

 7 Dated:          May 26, 2021
                                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27   1
       Defendant Engineering Automation & Design, Inc., and Defendant Conagra Brands, Inc., reached settlement prior
     to the settlement conference, and the Court has already ordered the parties to file dispositional documents as to these
28   Defendants. (ECF No. 28.)


                                                                2
